DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 2: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving an instruction to create an account; receiving a designation of a plurality of accountholders of the account; receiving a designation of a subset of the plurality of accountholders authorized to withdraw funds out of the account; receiving authorization information about one or more accountholders authorized to trade assets in the account, the authorization information indicating that a user is authorized to trade assets in the account; receiving a designation of rules specifying how accountholders may be added or removed from the account; causing the account to be activated; after causing the account to be activated, 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the computing devices and display devices. That is, other than Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor/computers/memory/display to perform the steps in a network environment. The processors (computers) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions. This generic processor limitation is no more than mere instructions to apply the exception using generic computer components. The display is also recited at a high level of generality with the only required function of displaying information including the display of video, which is a routine function of displays. Also, the computer network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 12 and 13 recite corresponding apparatus and computer readable medium equivalents of claim 2. These claims are rejected under the same rationale as claim 2, supra. 

Claim 3 recites that the request to trade an asset of the account comprises a request to sell a financial instrument in the account, further comprising: receiving a request to use account assets in a repo transaction; and causing the repo transaction to occur, in which the request to use account assets in a repo transaction comprises defining an interest rate, an expiration date of the repo transaction, an account asset subject to the repo transaction, and an asset outside of the account that is subject to the repo transaction.. These limitations are also part of the abstract idea identified in claim 2, and the additional element of a processor is as addressed in the Steps 2A2 and B in the claim 2 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 2, supra.

Steps 2A2 and B in the claim 2 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 2, supra.

Claim 5 recites receiving from a party a request to use one or more assets in the account pursuant to a proposed sale and repurchase agreement (repo). This limitation is also part of the abstract idea identified in claim 2, and is similarly rejected under the same rationale as claim 2, supra.

Claim 6 recites receiving an instruction to enter into the proposed sale and repurchase agreement and to transfer the requested one or more assets to the party pursuant to the agreement, in which the sale and repurchase agreement defines account assets to be transferred, an amount of money to be transferred into the account, an interest rate or interest payment amount, and a future settlement date; responsive to the instruction, causing the money to be transferred from the party to the account; responsive to the instruction, causing the amount of money to be transferred into the account; on the settlement date the one or more assets to be transferred from the party back to the account; and on the settlement date the amount of money plus an interest amount to be transferred from the account to the party. These limitations are also part of the abstract idea identified in claim 2, and the additional element of a processor is as addressed in the Steps 2A2 and B in the claim 2 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 2, supra.
Steps 2A2 and B in the claim 2 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 2, supra.

Claim 8 recites determining information about an accountholder based on account activity by the accountholder and communications from the accountholder; selecting one of a plurality of Steps 2A2 and B in the claim 2 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 2, supra.


Claim 9 recites receiving rating information for a plurality of videos uploaded by a plurality of users including the accountholder; aggregating the rating information received for each video; determining a highest rated video from among the plurality of videos, in which the determined highest rated video comprises the video received from the accountholder; and causing a listing of highest rated videos to be displayed, the listing comprising an identification of the video as the highest rated video. These limitations are also part of the abstract idea identified in claim 2, and the additional element of a display is as addressed in the Steps 2A2 and B in the claim 2 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 2, supra.

Claim 10 recites receiving rating information about a plurality of logos, each logo associated with an account; based on the rating information, determining a highest rated logo; and awarding a benefit to an account associated with the highest rated logo. This limitation is also part of the abstract idea identified in claim 2, and is similarly rejected under the same rationale as claim 2, supra.

Claim 11 recites receiving from an account holder a request to allocate account funds to a group event; communicating the request to allocate account funds to a group event to an accountholder supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Livnat (USPN 8301502) teaches a system and method for account management of group account (abstract, fig, 5, col. 1, lines 23-42, col. 2, lines 12-59, col. 7, lines 2-6, col. 10, lines 25-50).
Sidikman (USPN 7110981) teaches the concept of identifying whether a request to trade an asset of an account includes data indicative of a request to sell, buy or exchange a financial instrument in the account (col. 12, lines 40-50).
Fitzpatrick et al (USPN 7917427) teaches the concept of a repo transaction in which interest rate, expiration date, account assets are subject to repo transactions and other assets (figs., col. 1, lines 20-50). 
Avedissian et al (USPAP 20130283307) teaches a system and method for providing user generated video reviews (0039, 0046, 0065).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691